           Case 1:20-cv-00152-ER Document 26 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BARON WOLMAN,

                          Plaintiff,
                                                                         ORDER
                    vs.
                                                                     20 Civ. 152 (ER)
COMPLEX MEDIA, INC.,

                          Defendant.



RAMOS, D.J.:
         On January 7, 2020, Baron Wolman (“Plaintiﬀ”) brought this copyright infringement

action against Complex Media, Inc. Doc. 1. Plaintiﬀ died on November 2, 2020, and is hereby

substituted by his estate, the Baron Alan Wolman Archives Trust, through its trustee Kristi A.

Wareham.

         �e Clerk is directed to terminate Baron Wolman and substitute Baron Alan Wolman

Archives Trust, through its trustee Kristi A. Wareham, as the plaintiﬀ in this action. �e Clerk is

further directed to terminate the substitution motion, Doc. 17.

         It is SO ORDERED.

Dated:    February 18, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
